OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08291 ISI Strategy Fund, Inc. (Exact name of registrant as specified in charter) 666 Fifth Avenue, 11th FloorNew York, New York (Address of principal executive offices) (Zip code) R. Alan Medaugh, President ISI, Inc.666 Fifth Avenue, 11th FloorNew York, New York 10103 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 446-5600 Date of fiscal year end:October 31, 2012 Date of reporting period: July 31, 2012 Item 1. Schedule of Investments ISI Strategy Fund Schedule of Investments July 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 73.21% Consumer Discretionary - 11.66% Auto Components - 0.18% Allison Transmission Holdings, Inc. $ Motorcar Parts of America, Inc.* Standard Motor Products, Inc. Superior Industries International, Inc. TRW Automotive Holdings Corp.* Automobiles - 0.24% Ford Motor Co. Winnebago Industries, Inc.* Diversified Consumer Services - 0.13% ITT Educational Services, Inc.* Weight Watchers International, Inc. Hotels, Restaurants & Leisure - 2.54% Ameristar Casinos, Inc. Brinker International, Inc. Chipotle Mexican Grill, Inc.* Choice Hotels International, Inc. International Game Technology Las Vegas Sands Corp. Marriott International, Inc. - Class A Marriott Vacations Worldwide Corp.* McDonald's Corp. MGM Resorts International* Starbucks Corp. Wyndham Worldwide Corp. Wynn Resorts Ltd. Household Durables - 0.03% Bassett Furniture Industries, Inc. Tempur-Pedic International, Inc.* Internet & Catalog Retail - 0.63% Amazon.com, Inc.* 70 Expedia, Inc. Liberty Interactive Corp. - Class A* ISI Strategy Fund Schedule of Investments (continued) July 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 73.21% (continued) Consumer Discretionary - 11.66% (continued) Internet & Catalog Retail - 0.63% (continued) Orbitz Worldwide, Inc.* $ Overstock.com, Inc.* TripAdvisor, Inc.* Leisure Equipment & Products - 0.03% Arctic Cat, Inc.* Media - 3.87% AMC Networks, Inc. - Class A* Cablevision Systems Corp. - New York Group - Class A CBS Corp. - Class B - Non-Voting Shares Comcast Corp. - Class A DIRECTV - Class A* Gannett Co., Inc. Interpublic Group of Cos., Inc. (The) 75 Liberty Global, Inc. - Class A* Liberty Media Corp. - Liberty Capital - Series A* News Corp. - Class A Nexstar Broadcasting Group, Inc. - Class A* Scholastic Corp. Sinclair Broadcast Group, Inc. - Class A Sirius XM Radio, Inc.* Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc. - Class B Virgin Media, Inc. Walt Disney Co. (The) World Wrestling Entertainment, Inc. - Class A Multi-Line Retail - 0.85% Dillard's, Inc. - Class A Dollar General Corp.* Dollar Tree, Inc.* Macy's, Inc. Nordstrom, Inc. Target Corp. Specialty Retail - 2.78% AutoZone, Inc.* Bed Bath & Beyond, Inc.* Buckle, Inc. (The) ISI Strategy Fund Schedule of Investments (continued) July 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 73.21% (continued) Consumer Discretionary - 11.66% (continued) Specialty Retail - 2.78% (continued) Chico's FAS, Inc. $ Conn's, Inc.* Express, Inc.* Finish Line, Inc. (The) - Class A Gap, Inc. (The) Hibbett Sports, Inc.* Home Depot, Inc. (The) Limited Brands, Inc. Lithia Motors, Inc. - Class A Lowe's Cos., Inc. New York & Co., Inc.* PetSmart, Inc. Ross Stores, Inc. Systemax, Inc.* Tiffany & Co. TJX Cos., Inc. Williams-Sonoma, Inc. Zale Corp.* Zumiez, Inc.* Textiles, Apparel & Luxury Goods - 0.38% Coach, Inc. NIKE, Inc. - Class B Consumer Staples - 8.30% Beverages - 1.65% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Dr Pepper Snapple Group, Inc. PepsiCo, Inc. Food & Staples Retailing - 2.24% CVS Caremark Corp. Kroger Co. (The) Pantry, Inc. (The)* Sysco Corp. Wal-Mart Stores, Inc. Walgreen Co. ISI Strategy Fund Schedule of Investments (continued) July 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 73.21% (continued) Consumer Staples - 8.30% (continued) Food & Staples Retailing - 2.24% (continued) Whole Foods Market, Inc. $ Food Products - 1.25% General Mills, Inc. Hershey Co. (The) Hormel Foods Corp. Kraft Foods, Inc. - Class A McCormick & Co., Inc. - Non-Voting Shares Omega Protein Corp.* Smart Balance, Inc.* Tyson Foods, Inc. - Class A Household Products - 1.31% Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) Personal Products - 0.02% Revlon, Inc. - Class A* Tobacco - 1.83% Altria Group, Inc. Philip Morris International, Inc. Reynolds American, Inc. Vector Group Ltd. Energy - 6.13% Energy Equipment & Services - 0.58% Bristow Group, Inc. Halliburton Co. Newpark Resources, Inc.* Parker Drilling Co.* Schlumberger Ltd. SEACOR Holdings, Inc.* Unit Corp.* Oil, Gas & Consumable Fuels - 5.55% Alon USA Energy, Inc. Amyris, Inc.* Anadarko Petroleum Corp. ISI Strategy Fund Schedule of Investments (continued) July 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 73.21% (continued) Energy - 6.13% (continued) Oil, Gas & Consumable Fuels - 5.55% (continued) Berry Petroleum Co. - Class A $ BPZ Resources, Inc.* Chevron Corp. ConocoPhillips Contango Oil & Gas Co.* Crosstex Energy, Inc. Devon Energy Corp. Enbridge Energy Management LLC* Energy XXI (Bermuda) Ltd. Exxon Mobil Corp. Green Plains Renewable Energy, Inc.* Kinder Morgan, Inc. Marathon Petroleum Corp. McMoRan Exploration Co.* Occidental Petroleum Corp. Phillips 66 Rex Energy Corp.* Ship Finance International Ltd. Spectra Energy Corp. Uranium Resources, Inc.* USEC, Inc.* W&T Offshore, Inc. Western Refining, Inc. World Fuel Services Corp. Financials - 13.94% Capital Markets - 1.44% American Capital Ltd.* BlackRock, Inc. Calamos Asset Management, Inc. - Class A Charles Schwab Corp. (The) FXCM, Inc. - Class A Goldman Sachs Group, Inc. (The) Invesco Ltd. New Mountain Finance Corp. SEI Investments Co. SWS Group, Inc. ISI Strategy Fund Schedule of Investments (continued) July 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 73.21% (continued) Financials - 13.94% (continued) Capital Markets - 1.44% (continued) TD Ameritrade Holding Corp. $ Commercial Banks - 2.35% Banner Corp. CapitalSource, Inc. Centerstate Banks, Inc. Citizens Republic Bancorp, Inc.* Cullen/Frost Bankers, Inc. Fifth Third Bancorp First Busey Corp. First Horizon National Corp. FirstMerit Corp. MainSource Financial Group, Inc. MB Financial, Inc. Mercantile Bank Corp.* MetroCorp Bancshares, Inc.* Pacific Continental Corp. Pinnacle Financial Partners, Inc.* Popular, Inc.* 94 PrivateBancorp, Inc. Republic Bancorp, Inc. - Class A Southwest Bancorp, Inc.* Sterling Financial Corp.* Susquehanna Bancshares, Inc. SVB Financial Group* Synovus Financial Corp. Union First Market Bankshares Corp. United Community Banks, Inc.* US Bancorp Webster Financial Corp. Wells Fargo & Co. Consumer Finance - 1.37% American Express Co. DFC Global Corp.* Discover Financial Services SLM Corp. Diversified Financial Services - 1.62% Bank of America Corp. ISI Strategy Fund Schedule of Investments (continued) July 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 73.21% (continued) Financials - 13.94% (continued) Diversified Financial Services - 1.62% (continued) CBOE Holdings, Inc. $ Citigroup, Inc. CME Group, Inc. Interactive Brokers Group, Inc. - Class A JPMorgan Chase & Co. Resource America, Inc. - Class A Insurance - 3.36% Allstate Corp. (The) American Equity Investment Life Holding Co. American International Group, Inc.* American National Insurance Co. American Safety Insurance Holdings Ltd.* Assured Guaranty Ltd. Berkshire Hathaway, Inc. - Class B* Brown & Brown, Inc. Cincinnati Financial Corp. CNA Financial Corp. CNO Financial Group, Inc. Employers Holdings, Inc. FBL Financial Group, Inc. - Class A Loews Corp. Maiden Holdings Ltd. PartnerRe Ltd. Presidential Life Corp. ProAssurance Corp. Protective Life Corp. Prudential Financial, Inc. SeaBright Holdings, Inc. StanCorp Financial Group, Inc. 81 Symetra Financial Corp. Real Estate Investment Trusts - 3.06% American Capital Agency Corp. American Tower Corp. Ashford Hospitality Trust, Inc. FelCor Lodging Trust, Inc.* First Industrial Realty Trust, Inc.* General Growth Properties, Inc. Hatteras Financial Corp. ISI Strategy Fund Schedule of Investments (continued) July 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 73.21% (continued) Financials - 13.94% (continued) Real Estate Investment Trusts - 3.06% (continued) iStar Financial, Inc.* $ Macerich Co. (The) National Retail Properties, Inc. Newcastle Investment Corp. NorthStar Realty Finance Corp. Parkway Properties Inc. Pennsylvania Real Estate Investment Trust Public Storage RAIT Financial Trust Simon Property Group, Inc. Strategic Hotels & Resorts, Inc.* Taubman Centers, Inc. Real Estate Management & Development - 0.06% CBRE Group, Inc. - Class A* Thrifts & Mortgage Finance - 0.68% BankFinancial Corp. Capitol Federal Financial, Inc. Doral Financial Corp.* First Financial Holdings, Inc. First Financial Northwest, Inc.* Flagstar Bancorp, Inc.* Fox Chase Bancorp, Inc. Kaiser Federal Financial Group, Inc. New York Community Bancorp, Inc. OceanFirst Financial Corp. Oritani Financial Corp. Radian Group, Inc. SI Financial Group, Inc. TFS Financial Corp.* Health Care - 9.36% Biotechnology - 1.45% Acorda Therapeutics, Inc.* Agenus, Inc.* Alexion Pharmaceuticals, Inc.* Amgen, Inc. Biogen Idec, Inc.* Celgene Corp.* Dusa Pharmaceuticals, Inc.* ISI Strategy Fund Schedule of Investments (continued) July 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 73.21% (continued) Health Care - 9.36% (continued) Biotechnology - 1.45% (continued) Incyte Corp.* $ Momenta Pharmaceuticals, Inc.* Myriad Genetics, Inc.* Regeneron Pharmaceuticals, Inc.* Spectrum Pharmaceuticals, Inc.* Trius Therapeutics, Inc.* United Therapeutics Corp.* Health Care Equipment & Supplies - 0.70% Baxter International, Inc. Cerus Corp.* IDEXX Laboratories, Inc.* Intuitive Surgical, Inc.* 20 Meridian Bioscience, Inc. RTI Biologics, Inc.* Sirona Dental Systems, Inc.* Staar Surgical Co.* STERIS Corp. Health Care Providers & Services - 2.28% Amedisys, Inc.* AmerisourceBergen Corp. Community Health Systems, Inc.* Express Scripts Holding Co.* HCA Holdings, Inc.* Health Management Associates, Inc. - Class A* Health Net, Inc.* HealthSouth Corp.* LifePoint Hospitals, Inc.* Magellan Health Services, Inc.* McKesson Corp. MEDNAX, Inc.* Owens & Minor, Inc. Select Medical Holdings Corp.* Skilled Healthcare Group, Inc. - Class A* Sun Healthcare Group, Inc.* Team Health Holdings, Inc.* Tenet Healthcare Corp.* UnitedHealth Group, Inc. ISI Strategy Fund Schedule of Investments (continued) July 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 73.21% (continued) Health Care - 9.36% (continued) Health Care Providers & Services - 2.28% (continued) Universal American Corp.* $ Health Care Technology - 0.03% Omnicell, Inc.* Life Sciences Tools & Services - 0.04% Bruker Corp.* Pharmaceuticals - 4.86% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.* Johnson & Johnson Medicis Pharmaceutical Corp. - Class A Merck & Co., Inc. Pfizer, Inc. Salix Pharmaceuticals Ltd.* Transcept Pharmaceuticals, Inc.* ViroPharma, Inc.* Industrials - 6.26% Aerospace & Defense - 1.31% AAR Corp. Boeing Co. (The) Honeywell International, Inc. Huntington Ingalls Industries, Inc.* Lockheed Martin Corp. Northrop Grumman Corp. Taser International, Inc.* United Technologies Corp. Air Freight & Logistics - 0.29% Pacer International, Inc.* United Parcel Service, Inc. - Class B Airlines - 0.07% Allegiant Travel Co.* SkyWest, Inc. ISI Strategy Fund Schedule of Investments (continued) July 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 73.21% (continued) Industrials - 6.26% (continued) Airlines - 0.07% (continued) United Continental Holdings, Inc.* $ Building Products - 0.11% Griffon Corp. Simpson Manufacturing Co., Inc. Commercial Services & Supplies - 0.29% ABM Industries, Inc. Corrections Corp. of America Geo Group, Inc. (The)* United Stationers, Inc. US Ecology, Inc. Construction & Engineering - 0.04% Tutor Perini Corp.* Electrical Equipment - 0.00% A123 Systems, Inc.* Industrial Conglomerates - 1.42% 3M Co. General Electric Co. Machinery - 0.92% Actuant Corp. - Class A Caterpillar, Inc. Graco, Inc. Illinois Tool Works, Inc. Joy Global, Inc. Mueller Industries, Inc. Sauer-Danfoss, Inc. Terex Corp.* Professional Services - 0.20% FTI Consulting, Inc.* 70 Mistras Group, Inc.* Pendrell Corp.* Verisk Analytics, Inc. - Class A* Road & Rail - 0.74% Knight Transportation, Inc. ISI Strategy Fund Schedule of Investments (continued) July 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 73.21% (continued) Industrials - 6.26% (continued) Road & Rail - 0.74% (continued) Landstar System, Inc. $ RailAmerica, Inc.* Union Pacific Corp. Trading Companies & Distributors - 0.87% DXP Enterprises, Inc.* Fastenal Co. Titan Machinery, Inc.* Watsco, Inc. WESCO International, Inc.* Information Technology - 11.66% Communications Equipment - 0.64% Brocade Communications Systems, Inc.* Cisco Systems, Inc. Comtech Telecommunications Corp. F5 Networks, Inc.* JDS Uniphase Corp.* Motorola Solutions, Inc. NETGEAR, Inc.* Oclaro, Inc.* QUALCOMM, Inc. Computers & Peripherals - 3.21% Apple, Inc.* Datalink Corp.* EMC Corp.* Lexmark International, Inc. - Class A QLogic Corp.* STEC, Inc.* Synaptics, Inc.* Electronic Equipment, Instruments & Components - 0.55% Anixter International, Inc. AVX Corp. Brightpoint, Inc.* Insight Enterprises, Inc.* Itron, Inc.* Plexus Corp.* ISI Strategy Fund Schedule of Investments (continued) July 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 73.21% (continued) Information Technology - 11.66% (continued) Electronic Equipment, Instruments & Components - 0.55% (continued) Power-One, Inc.* $ ScanSource, Inc.* Tech Data Corp.* Vishay Intertechnology, Inc.* Internet Software & Services - 1.22% Earthlink, Inc. Google, Inc. - Class A* j2 Global, Inc. NIC, Inc.* ValueClick, Inc.* XO Group, Inc.* IT Services - 2.26% CACI International, Inc. - Class A* Cardtronics, Inc.* DST Systems, Inc. Fidelity National Information Services, Inc. Forrester Research, Inc. Heartland Payment Systems, Inc. International Business Machines Corp. Teradata Corp.* Visa, Inc. - A Shares Semiconductors & Semiconductor Equipment - 1.32% GT Advanced Technologies, Inc.* Intel Corp. Micron Technology, Inc.* OmniVision Technologies, Inc.* Texas Instruments, Inc. Veeco Instruments, Inc.* Software - 2.46% ANSYS, Inc.* Blackbaud, Inc. Microsoft Corp. Oracle Corp. Pegasystems, Inc. Quest Software, Inc.* Tyler Technologies, Inc.* ISI Strategy Fund Schedule of Investments (continued) July 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 73.21% (continued) Information Technology - 11.66% (continued) Software - 2.46% (continued) VMware, Inc. - Class A* $ Websense, Inc.* Materials - 2.38% Chemicals - 1.61% A. Schulman, Inc. Airgas, Inc. CF Industries Holdings, Inc. Cytec Industries, Inc. Dow Chemical Co. (The) EI du Pont de Nemours & Co. Flotek Industries, Inc.* Georgia Gulf Corp. Huntsman Corp. Innophos Holdings, Inc. Olin Corp. PolyOne Corp. Praxair, Inc. Rockwood Holdings, Inc. RPM International, Inc. W.R. Grace & Co.* Containers & Packaging - 0.14% Graphic Packaging Holding Co.* Silgan Holdings, Inc. Metals & Mining - 0.63% Freeport-McMoRan Copper & Gold, Inc. Hecla Mining Co. McEwen Mining, Inc.* Metals USA Holdings Corp.* Southern Copper Corp. Titanium Metals Corp. ISI Strategy Fund Schedule of Investments (continued) July 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 73.21% (continued) Materials - 2.38% (continued) Metals & Mining - 0.63% (continued) Worthington Industries, Inc. $ Paper & Forest Products - 0.00% Verso Paper Corp.* Telecommunication Services - 1.02% Diversified Telecommunication Services - 1.01% AT&T, Inc. Globalstar, Inc.* IDT Corp. - Class B Premiere Global Services, Inc.* Verizon Communications, Inc. Wireless Telecommunication Services - 0.01% USA Mobility, Inc. Utilities - 2.50% Electric Utilities - 1.09% American Electric Power Co., Inc. Duke Energy Corp. Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Northeast Utilities PPL Corp. Southern Co. (The) Xcel Energy, Inc. Gas Utilities - 0.20% ONEOK, Inc. Multi-Utilities - 0.88% Alliant Energy Corp. Ameren Corp. CenterPoint Energy, Inc. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. 60 NiSource, Inc. Sempra Energy ISI Strategy Fund Schedule of Investments (continued) July 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 73.21% (continued) Utilities - 2.50% (continued) Multi-Utilities - 0.88% (continued) Wisconsin Energy Corp. $ Water Utilities - 0.33% American Water Works Co., Inc. Total Common Stocks (Cost $36,276,257) $ Security Interest Rate Maturity Date Principal Amount Market Value US TREASURY OBLIGATIONS - 25.83% US Treasury Notes % 11/15/12 $ $ US Treasury Notes % 12/31/12 US Treasury Notes % 01/31/16 US Treasury Notes % 03/31/17 US Treasury Notes % 03/31/19 US Treasury Notes % 08/15/20 US Treasury Notes % 05/15/22 US Treasury Bonds % 08/15/19 Total US Treasury Obligations (Cost $15,858,658) $ Security Principal Amount Market Value REPURCHASE AGREEMENTS - 0.70% JPMorgan Chase, N.A. Dated 07/31/12, 0.11%, principal and interest in the amount of $441,001 to be repurchased 08/01/12, collateralized by US Treasury Inflation-Protected Note, par value of $340,000 due 07/15/17 with a value of $451,246 (Cost $441,000) $ $ Total Investments - 99.74% (Cost $52,575,915)** $ Other Assets in Excess of Liabilities - 0.26% Net Assets - 100.00% $ * Non-income producing security. ** Cost for Federal income tax purposes is $52,575,915 and net unrealized appreciation on a tax basis consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The difference between the federal income tax cost of portfolio investments and the Schedule of Investments cost is due to certain timing differences in the recognition of capital gains and losses under income tax regulations and accounting principles generally accepted in the United States. These timing differences are temporary in nature and are due to the tax deferral of losses on wash sales. ISI Strategy Fund Notes to Schedule of Investments July 31, 2012 (Unaudited) 1. Securities Valuation ISI Strategy Fund’s (the “Fund”) exchange traded securities and over-the-counter securities listed on the NASDAQ National Market System for which market quotations are readily available are valued each business day using the last reported sales price or the NASDAQ Official Closing Price (“NOCP”) provided by independent pricing services as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time). In the absence of a sale price or NOCP, such securities are valued at the mean of the last bid and the last asked prices. Non-exchange traded securities for which quotations are readily available are generally valued at the mean between the last bid and the last asked prices. Debt securities may be valued at prices supplied by the Fund’s pricing agent based on broker or dealer supplied valuations or matrix pricing, a method of valuing securities by reference to the value of other securities with similar characteristics such as rating, interest rate, and maturity. Money market instruments that mature in 60 days or less may be valued at amortized cost unless the Fund’s investment advisor believes another valuation is more appropriate. When valuing securities for which market quotations are not readily available or for which the market quotations that are readily available are considered unreliable, the Fund determines a fair value in good faith under procedures established by and under the general supervision of the Fund’s Board of Directors (the “Board”). The Fund may use these procedures to establish the fair value of securities when, for example, a significant event occurs between the time the market closes and the calculation of the net asset value per share, and the event is likely to affect the Fund’s net asset value per share. Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid (i.e., securities that cannot be disposed of within seven days at approximately the price at which the security is currently priced by the Fund). If a fair value is required, the sub-advisor, Los Angeles Capital Management and Equity Research, Inc., determines the value of the security until the Board meets to establish the fair value of the security. As of July 31, 2012, there were no fair valued securities. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a frame work for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. ISI Strategy Fund Notes to Schedule of Investments (continued) July 31, 2012 (Unaudited) The following is a summary of the inputs used to value the Fund’s investments as of July 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ $
